Citation Nr: 1705358	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disability, to include obstructive sleep apnea and insomnia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1989 and from December 2003 to March 2005.
This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service-connected disability compensation for sleep apnea.  The Veteran later filed a service connection claim for insomnia, which was denied in a separate rating decision issued in October 2014.  The Veteran appealed both decisions to the Board.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadly characterized the claim as a single issue of entitlement to service connection for a sleep disorder, including both obstructive sleep apnea and insomnia.  

In the October 2014 rating decision, the RO also denied service connection claims for asthma and allergic rhinitis.  The Veteran appealed the denial of service connection for asthma, and the RO issued a statement of the case in January 2015, which continued to deny service connection for asthma.  He did not, however, perfect his appeal of the denial of service connection for asthma by filing a timely VA Form 9 and his attorney has made it clear that he represents the Veteran in the appeal of the sleep disorder claim only.  For these reasons, this decision does not address the issue of service connection for asthma.  

The Board issued decisions denying service connection for a sleep disorder in November 2013 and December 2015.  But both decisions were vacated after further proceedings before the United States Court of Appeals for Veterans Claims (Court).  On each occasion, the Court granted a joint motion of the parties to remand the sleep disorder claim for further development.  To comply with the first joint motion for remand, the Board remanded the sleep disorder issue for further development in March 2015.  


FINDING OF FACT

A sleep disability did not manifest in service and the Veteran's current insomnia and obstructive sleep apnea are not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated April 2010, the RO notified him of all the other elements necessary to establish his claim for service connection for a sleep disorder.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The AOJ has arranged several examinations of the Veteran and obtained expert medical opinions to help decide whether he is eligible for service connection for a sleep disorder.  Pursuant to the parties' October 2014 joint motion, the Board agrees that the January 2013 VA examination report, which indicated that the Veteran did not have sleep apnea, is inadequate for multiple reasons, including the examiner's failure to discuss the Veteran's claimed report of in-service symptoms.  In this decision, the Board places no reliance on the January 2013 report.

The AOJ obtained further examination reports and medical opinions in May and June 2015.  These include a May 2015 sleep study report indicating the presence of mild obstructive sleep apnea and the written opinions from two VA physicians.  One of the two physicians personally examined the Veteran and both reviewed the relevant medical records.  The Veteran was also examined by a VA psychologist in May 2015, who diagnosed insomnia and indicated that, in her opinion, it was as likely as not that insomnia was related to military service.  Apparently because the psychologist wrote her report prior to the May 2015 sleep study and was not privy to the opinions of the physicians, the AOJ obtained an addendum opinion from another psychologist in June 2015.  The June 2015 psychologist's report clarified the Veteran's diagnoses, indicating the presence of both insomnia and sleep apnea.  

The Veteran has two sleep disorders.  According to the reports described above, one of them affects the physical condition of the soft tissues in the upper airway and the other is a mental disorder listed in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Because the Veteran would be eligible for service connection for a sleep disorder if either disorder were related to service, none of the opinions obtained by the AOJ in May and June 2015 is, by itself, adequate to decide the claim.  For additional reasons that will be explained in the analysis section of this decision, the report of the physician who did not personally examine the Veteran and the report of the May 2015 examining psychologist contain flaws in their respective rationales that would make them inadequate, by themselves, to assess the relevant disorders.  Nevertheless, the Board finds that the AOJ complied with its duty to assist the Veteran by obtaining opinions on the Veteran's different sleep disorders from different practitioners with the relevant expertise.  The Board further finds that, taken together, the reports of the two physicians and the two psychologists, together with the other evidence, are adequate to decide the claim.  

The duty to assist requires VA to enforce compliance with prior remand instructions issued by the Board or the Court.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The reports of the physicians and psychologists obtained in May and June 2015 substantially complied with the Board's March 2015 remand orders.  Cf. Dyment v. West,  13 Vet. App. 141, 146-47 (1999).  The Board is aware that those orders are written in language suggesting that a single person should conduct an in-person examination, perform all indicated tests and studies, including a sleep study, identify all sleep disorders present, and provide an opinion on the etiology of any diagnosed sleep disorders.  Because the sleep study and psychological examination on remand identified two different disorders, the AOJ acted properly in obtaining separate reports from different experts.  Because the sleep study and insomnia diagnosis occurred in close proximity, the Board finds that the June 2016 psychologist's report is adequate even though the author did not personally examine the Veteran.    

The Board has also considered the potential need for further development to comply with the parties' most recent joint motion, granted by the Court in July 2016.  Essentially, the Court vacated the Board's December 2015 denial of the Veteran's claim because it failed to address the May 2015 examining psychologist's favorable opinion concerning service connection for insomnia.  The December 2015 decision likewise failed to address the June 2015 addendum opinion of the second psychiatrist. Without the June 2015 psychologist's addendum opinion, further development would likely be needed to clarify the Veteran's diagnosis - i.e., whether, in light of all the information he has sleep apnea, insomnia or both.  Because the June 2015 addendum opinion clarifies the nature of both sleep disorder diagnoses and provides an adequate nexus opinion concerning the specific disorder relevant to the psychologist's area of expertise (insomnia), no further development is needed.

Having taken these steps, the Board finds that VA has satisfied its duty to assist the Veteran in substantiating his claim for service connection for a sleep disorder.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

According to the Veteran's written statements, he experienced trouble sleeping during his active duty service and has continued to experience sleep problems since that time.  There is no indication of any complaints or treatment for any sleep disorder in his service treatment records.  Indeed, in a post-deployment health assessment, completed in late February 2005 - shortly before his separation from service - the Veteran indicated that he did not feel tired after sleeping and that he had not felt tired after sleeping at any time during his deployment to Kuwait and Iraq (February 2004 to February 2005).  

In his written statements, the Veteran suggests that, when he was on leave in 2004, his wife told him he was snoring and that, after he returned home in 2005, he started to toss and turn in his sleep.  He noticed a change in his sleep pattern in service, which he attributes to the loud noises of generators and the snoring of other soldiers.  According to the Veteran, he was at first under the impression that his sleep problems were a temporary consequence of his adjustment to civilian life, but he sought treatment when his symptoms continued.  According to a questionnaire completed by the Veteran in November 2011, he experienced daytime sleepiness in service, which continued ever since.  The Veteran's wife submitted a statement indicating that, when the Veteran was on leave in 2004, she noticed him snoring loudly and that, when the Veteran was asleep, he would stop breathing, gasp for air and sometimes sound as if he were choking.

To support his claim, the Veteran has also submitted a newspaper article indicating that veterans are four times more likely than civilians to experience sleep apnea.

Post-service VA treatment record suggest "possible sleep apnea" in January 2010 and, for this reason, the Veteran was asked to participate in a sleep study in March 2010.  The study lasted 7.3 hours and 10 hypopneas, but no apneas, were reported.  In his written report, the examining physician did not indicate sleep apnea, but he did note that the Veteran had been snoring during the study.  No follow-up was suggested.  An internal VA document summarizing outpatient treatment indicates a diagnosis of "unspecified sleep apnea" in March of 2010, but this diagnosis is contradicted by the results of the study itself.  

A second sleep study took place in June 2013.  The sleep study report indicates that the Veteran "slept poorly and the study failed to demonstrate significant obstructive sleep apnea."  The report noted "just one respiratory event during the night and no periodic limb movements."  However, the Veteran demonstrated an "elevated Epworth Sleepiness Scale score and as such it is possible that because of the poor quality sleep the study is underestimating his sleep apnea."  An "out of center" sleep study was recommended to confirm the study's findings.  According to the report, the Veteran said he would "think about [another study] and let [the sleep center] know what he decides."  

Again, the Board has not placed any reliance on the inadequate June 2013 VA examination report.  Pursuant to the Board's March 2015 remand orders, the Veteran was examined by a VA physician, who completed a sleep apnea disability benefits questionnaire (DBQ) in May 2015, shortly after a May 2015 sleep study indicated the presence of mild obstructive sleep apnea.  The physician's report was based on a personal examination of the Veteran and a review of treatment records during and since military service.  Section one ("diagnosis") of the May 2015 disability DBQ indicates that the Veteran did not have sleep apnea.  But the Board must read the examiner's report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("the medical report must be read as a whole") and the rest of the report indicates that the examiner began the DBQ in April 2015, before the May 2015 sleep study indicated the presence of obstructive sleep apnea.  The examiner also quoted that sleep study in section five of the DBQ ("diagnostic testing").  Accordingly, it is clear that the examiner was aware of the sleep study results and the sleep apnea diagnosis.

Part two of the DBQ ("Medical History") indicates that the May 2015 VA examining physician was aware of the statements of the Veteran and his wife indicating trouble sleeping in service.  According to the physician, it was less likely than not that the Veteran's obstructive sleep apnea was incurred in military service or was related to an in-service disease, injury or event.  To support this conclusion, the examiner relied on the March 2010 and June 2013 sleep studies which failed to indicate a current diagnosis of sleep apnea.  Mild sleep apnea was not discovered until the May 2015 sleep study.  Thus, the examiner concluded that sleep apnea was unrelated to military service.  

The AOJ obtained a medical opinion on the etiology of sleep apnea from a second physician, who reviewed the Veteran's medical records, but did not examine him in person.  In June 2015, this physician likewise found that a relationship between sleep apnea and service was less likely than not.  The June 2015 opinion explained that sleep apnea is a condition with specific diagnostic criteria and that the presence of fatigue, tiredness or sleepiness is insufficient for a diagnosis.  Insomnia, the physician explained, is not the same as sleep apnea, which is caused by blockage of the upper airway due to the relaxation of muscles of the tongue and soft palate.  

A VA psychologist completed a mental disorders examination in May 2015.  Her report is part of the Veteran's Virtual VA electronic claims file.  The psychologist diagnosed the Veteran with insomnia disorder.  According to section one of her report ("diagnosis"), the symptoms of the Veteran's insomnia consisted of difficulty initiating sleep and difficulty maintaining sleep.  More specifically, the Veteran needed 30 to 45 minutes to fall asleep and tends to wake up two or three times each night.  When he wakes up, it takes him 30 to 45 minutes to fall back asleep.  According to the examining psychologist, it is at least as likely as not that his insomnia disorder is related to military service.  

But in part 6 of her report ("Remarks"), the psychologist indicated that one of the reasons for the diagnosis of insomnia disorder was that "sleep studies have been unable to identify a cause for his poor sleep but have documented poor sleep quality."  The first sleep study to establish a diagnosis of sleep apnea took place later in the month of May 2015, and was therefore unavailable to the psychologist at the time she gave her diagnosis and opinion.  The psychologist indicated that the Veteran told her that sleep difficulties have been evident since active duty in 2003-2004.  The examiner wrote that "[s]ince the symptoms were not present prior to his deployment, it is felt that it is at least as likely as not that his sleep disorder is related to military service."  

Because the May 2015 examining psychologist diagnosed insomnia without the benefit of the May 2015 sleep study, the AOJ requested an addendum opinion from another VA psychologist.  The second psychologist reviewed the medical records, including the sleep study and the previous examination reports and DBQs.  After reviewing the case, the psychologist wrote that the "current diagnosis of Insomnia Disorder appears to be accurate, particularly since the Veteran's self-report is backed up by objective sleep quality data obtained during the [May 2015 sleep study]."  

Nevertheless, the June 2015 addendum opinion indicates that the Veteran's insomnia disorder was unrelated to service.  The rationale for the opinion acknowledged and summarized the May 2015 sleep apnea diagnosis, the opinions of the VA physicians provided in May and June 2015, and the May 2015 mental disorders examination report.  The addendum also acknowledged the series of statements submitted by the Veteran and his wife in November 2011, which described tossing and turning during sleep.  According to the psychologist, however, the Veteran and his wife did not report symptoms associated with early, middle or late insomnia.  Moreover, the Veteran marked "no" next to pre-printed text indicating the he felt tired after sleeping on his February 2005 post deployment assessment.  For these reasons, the psychologist found that the Veteran's insomnia disorder was unrelated to service.

The Veteran's current diagnoses of mild obstructive sleep apnea and insomnia disorder satisfy the current disability requirement of his claim for service connection.  See Fagan, 573 F.3d at 1287.  On the issue of the whether his sleep apnea was incurred in service or is otherwise related to an in-service disease, injury or event, the Board has considered the statements of the Veteran and his wife together with the medical opinions provided by the VA physicians and psychologists in May and June of 2015.  

The Veteran and his wife indicated that the Veteran was snoring and experiencing disturbed sleep long before obstructive sleep apnea was diagnosed in May 2015. As laypersons, the Veteran and his wife are competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  They are not competent provide expertise on matters of medical complexity, such as the probability of a relationship between his current obstructive sleep apnea and military service.  As the June 2015 medical opinion indicates, sleep apnea is a condition with specific diagnostic criteria and the presence of fatigue, tiredness or sleepiness is insufficient for a diagnosis.  The June 2015 physician's opinion was otherwise conclusory and, by itself, would not be adequate to decide whether sleep apnea is related to service.  But this information on sleep apnea is useful in evaluating the May 2015 medical opinion of the physician who personally examined the Veteran.  That physician wrote that it was unlikely that sleep apnea was incurred in or otherwise related to military service because, in 2010 and again in 2013, the Veteran participated in sleep studies which did not detect the presence of sleep apnea.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  
On the issue of whether the Veteran's sleep apnea was incurred in service or is otherwise related to any in-service disease, injury or event, the Board finds that the most persuasive and credible evidence is the opinion of the May 2015 VA examining physician, as supplemented by the general information on sleep apnea provided in the June 2015 VA medical opinion.  There is no competent medical evidence that indicates that obstructive sleep apnea began in service or is otherwise related to any in-service disease, injury or event.  The Board has considered the news article noting a statistical correlation between sleep apnea and military service, but this is general information, which does not bear directly on the history of the specific symptoms of the Veteran in this case.  Cf. Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (in general, medical opinions directed at specific patients are more probative than medical treatises).  

Unlike sleep apnea, there is competent medical evidence suggesting that the Veteran's insomnia was incurred in service.  The May 2015 VA examining psychologist offered an opinion consistent with this conclusion.  The June 2015 addendum opinion, however, suggests that the Veteran's insomnia is unrelated to service.  Because these opinions are in conflict, the Board has the duty to weigh their credibility and probative value.

The Veteran's attorney argues that the Board should accept the favorable opinion of the May 2015 examining psychologist, because, unlike her colleague who provided a contrary opinion in June 2015, she personally examined the Veteran.  Personal examinations of a patient are certainly useful especially in ascertaining the nature of the disability when there is a difference in the diagnosis or severity of a disability.  In this case, however, the June 2015 addendum accepted the diagnosis of insomnia disorder provided in May 2015.  Moreover, for the reasons below, the Board finds that the June 2015 addendum is more persuasive in explaining the other lay and medical evidence.

In explaining her opinion, the May 2015 VA examining psychologist failed to consider the Veteran's response to the February 2005 post-deployment assessment, in which he denied feeling sleepy after waking up at any point during his deployment to Kuwait and Iraq in 2004 and 2005.  The June 2015 addendum did, however, consider this response.  

Prior inconsistent statements are generally considered to diminish credibility.  See Fed. R. Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they are persuasive authority in weighing credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In resolving this credibility conflict against the Veteran, the Board has considered the symptoms of insomnia identified by the May 2015 examining psychologist and compared them to the symptoms described by the Veteran and his wife in their written statements.  According to the May 2015 VA examiner, the Veteran's insomnia disorder made it more difficult for the Veteran to fall asleep and caused him to wake up two or three times each night.  According to the examiner, it took 30 to 45 minutes for the Veteran to fall asleep and, after waking up in the night, it usually takes him 30 to 45 minutes to fall back asleep again.  

The written statements of the Veteran and his wife, on the other hand, describe loud snoring, restless tossing and turning, and gasping and choking spells during the night.  They did not suggest that the Veteran had trouble falling asleep or that, when woke in the night, it was difficult to fall asleep again.  Their descriptions are more consistent with the addendum opinion of the June 2015 psychologist than with the May 2015 examination report.  According to the June 2015 addendum, "neither [the Veteran nor his wife] reported symptoms associated with either early, middle or late insomnia."  The May 2015 report failed to recognize this inconsistency.

Unlike the June 2015 psychologist, the psychologist who examined the Veteran in May 2015 did not have access to the May 2015 sleep study and, in her report, appears to have arrived at a diagnosis of insomnia disorder, in part because that "sleep studies have been unable to identify a cause for his poor sleep but have documented poor sleep quality."  The Board assigns more probative weight to the June 2015 opinion, which was based on the most current information including the May 2015 sleep study and is supported by a more persuasive rationale.   

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and either of the Veteran's currently diagnosed sleep disorders, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim for service connection must be denied.


ORDER

Entitlement to service connection for a sleep disability, to include obstructive sleep apnea and insomnia, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


